Title: John Adams, Inventory of Estate, 5 September 1826
From: Adams, John
To: 


            
               
               September 5, 1826
            
            Norfolk, ss. Commonwealth of Massachusetts,to Daniel Greenleaf Esquire, Josiah Bass, Gentleman,and Josiah Adams, Yeoman, all of Quincy,in the County of Norfolk Greeting.Whereas, at a Court of Probate, held at Dedham, in and for the said County of Norfolk, on the first Tuesday of August, A. D. 1826.John Quincy Adams and Josiah Quincy both of Boston, in the County of Suffolk, Doctors of Laws, duly admitted Executors of the last Will of John Adams late of Quincy in the said County of Norfolk, Doctor of Laws, deceased, and thereupon gave Bond to exhibit upon Oath, a true and perfect Inventory of the Estate of the said deceased within three months; and whereas you have been nominated and appointed Appraisers of the said Estate: You are therefore hereby empowered to take a particular Inventory of the Estate of the said deceased, and truly and justly to appraise the same, according to the present value thereof. Before you perform the said business, you are to be sworn; and after you have completed the same, you are to deliver your Inventory, together with this Warrant, to the said Executors to be by them returned to the Court of Probate, according to law.WITNESS, Edward H. Robbins Esquire, Judge of the Court aforesaid, at Dedham, this first day of August in the year of our Lord one thousand eight hundred and twenty Six.
                 
            
            Edwd: H. Robbins J. ProbateSamuel Haven Regr.
              Norfolk ss. At Quincy on the seventeenth day of August Anno Domini, 1826, the before named Daniel Greenleaf Josiah Bass and Josiah Adams solemnly swore that they would faithfully and truly perform the service assigned them by the foregoing Warrant, before me,Thomas B. AdamsJus Pacis.IN execution of the foregoing Warrant, we, the subscribers, the Appraisers therein named, have taken an Inventory of all the Estate of the said John Adams late of Quincy—deceased, which has been shown to us, by the Administrator thereof, and have appraised the same, on Oath, as follows, viz.Real Estate of John Adams late of Quincy, L.L.D. deceased, as surveyed by Mather Withington Augt. 1826.Viz.
              
              Acres.Qt.Rods.9"2"2Salt Marsh and upland@$83—$789.5210"2"29Gull Island Marsh—@—58—619.5113"3"22Cove Marsh@—70—972.122"1"28Rock Island do@—60—145.5036.2.1Salt Marsh & Upland$2,526.65A.Qt.RWood land.15"2"32Ruggles’ Lot}@$45706.50Thayer do5"3"33Quincy Hancock do.35208.4411"3"9Beales Lot25295.183"3"13The old Adams do.55210.6227"0"13Borland do551489.4614"2"29Furnace or Field do35513.846"0"39Savil Lot No. 1.@38237.266"0"28Do—do—2.50308.7517"2"31Joy do40707.75109"0"27Woodland$4677.804677.80   95"2"1Homestead & Buildings @$12011460.752 Pews in Meeting House $120 1 Tomb 60180.—Real Estate see last page$18845.20
              
              
            
            Furniture1 Set Red Damask Chairs, Sofa, & cushions $58. 1 Set green damask do 45.103.001 Sofa, & covers $8.—14 hair bottom chairs 27.50 1 Easy do 6. 1 L Ming do 6.47.5047 Comn. Chairs 27.50 1 green damask bed wh. bedstead mattrass down & c. 70.97.501 Bed bedstead & Dimity curtains 25. 7 comn. beds & bedsteads 74. blankts. 25.124.00Curtains 4. 1 Set mahg dining tables 18. 1 Dining table & leaf 6.28.004 Cards tables 20. 1 Marble do 15. 15 other tables 21 Bureaus & Secy 10.66.001 Wardrobe. 5. 1 Clock 20. 1 do 7. 2 Night Cabinets 10.42.002 Wash–stands 6.—3 old Bureaus 10—2 do Secretaries 4.—2 pine desks 2.5022.501 Set red dining china 25.—1 do Blue do 25.—1 desert set do 8.—58.005 part sets tea do 7.—3 China flower–pots 6.—5 Comn. do. 1.5014.501 pr. Cut glass Candlesticks 16.—6 ditto dishes with covers 8.24.00Decanters, wines, tumblers. & other glass. (broken sets)33.254 Window curtains (dimity) 16.—4 Pictures (not family) 10.26.001 Print Chatham 20.—1 do Warren 5.—1 do Montgomery 5.30.008 Smaller prints 10.—4 plaster busts 4.—2 large looking glasses 40.54.001 Large looking glass 16.—1 glass middle room 6.—1 dress g. do 5.—4 comn do 431.001 Large Turkey carpet 20.—1 do. do. Brussels 30.—1 do Venetian 30.—80.001 do Canvass do 25.—Venetian Stair do 8.—do Entry do 10.43.003 old Canvass do 9.—lot old Carpets 7.—1 large Straw  do. 10.26.0018 Brass rods 2.—3 Floor mats & 1 hearth brush 3.5.001 Do fire set 8.—1 ditto 8.—1 old do 3.5019.50Lot of Pewter 9.—do iron ware 10.50 Copper boiler 15.—Copper ware 7.41.50Tin ware 5.—Knives & forks 23.—Comn. Crockery & earthen ware 6.—34.002 Fire screens 4.—Thermometer 1.—Small scales & weights 1.6.00Spectacles, Buckles & shaving tools 3.—10 trunks 10.—2 Mortars 1.2514.25Lumber in garret 5.50—bags & ironing cloth 2.7.50Mangle & rollers 5.—1 press 4.—Baskets 1.—bench & tubs 3.13.00Wood ware frame &c. 4.50 Empty casks 12.—1 Sofa 2.18.501 Plate warmer & 2 baskets 2.—old waiters &c. 2.504.501114.00Table linen 82.—Bed linen 143.225.—Plated Ware. 1 Plateau with glasses & figures 7.4 Candlesticks & branches 18.—4 do plain 5.—23.4 Glass Coolers & 4 Wine do  @5.— each—401 Basket 5.—large urn 10.—Small articles 20. 35105.00536 82. 3 thou. Silver plate @ $1 1/8603.171 Gold Medal 21.72 1 Composition do & box 2.23.72Amount carried forward2070.89Amount brot. forward2070.89Stock on farm Viz.1 Yoke oxen 65.—11 Cows 132.197.001 Horse 45.—10 Swines 50.95.—292.001 Ox Wagon 30.—1 do Cart 15.—1 Horse Cart 20.65.001 Chaise & harness 100.—1 Cariole & do 130230.—2 Sleighs 24.—Old Carriage body & runners 12.36.—331.00Pine Wood (home) 36.—do cut in woods 25.61.—Buffalo, bells, boards, wheel &c.7.—Ploughs, Harrow & Sled 17.—Tools & Chains 41.58.—Roller grindstone & saws12.—138.0029 bushels Barley 22.—Engh: hay in Stable 80.102.—English hay in barn 162.—Salt do. fresh do. & fodder 72.234.—Salt hay in little barn 40.—do in field since in 35.—75.—411.00Stock in funds & c.13 Shares Middlesex Canal @ 260.—3380.—5 Shares West Boston Bridge " 3001500.—54 do Fire & Marine Insurance 50—2700.—10 do New England do102—1020.—10 do Boston Bank78.—780—20 do Boylston Market100—2000—9 do Massachusetts Bank270—2430.—12 do American do102.—1224.—Savings Bank Deposit & interest—391.48$1203 U.S. 6 pr. ct. Stock 1813@101—1215.033260 7 do do 1814102—3325.271000— do do 1815103 1/21035.—21000.78Personal Estate.$24243.67Real Estate.36 acres 2 Qu. 1 rod Salt March and Uplandas pr 1st. page$2526.65109 " 0 " 27 Wood land4677.8095 " 2 " 01 Homestead @ 12011460.7518665.202 Pews 120 1 Tomb 60.180.00$43088.87
              
              
            Daniel GreenleafJosiah BassJosiah Adams.Norfolk ss. Probate Court at Dedham, Septr. 5th: 1826.The foregoing Inventory having been duly exhibited on oath.I hereby accept the same.
            Edwd: H. RobbinsJ. Probate.Copy. Attest Samuel HavenRegr.
         